DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 7/20/2021 is acknowledged.  
3.	Claims 1-15 are pending in this application.
4.	Claims 1-7, 9, 11 and 13-15 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  
5.	Applicant elected without traverse of Group 3 (claims 8, 10 and 12) and elected without traverse of SEQ ID NO: 17 as species of cell penetrating peptide; an intracellular delivery carrier comprising a hexapeptide represented by SEQ ID NO: 5 as a cargo and HIV-NC 1st Zinc finger domain represented by SEQ ID NO: 17 as a cell penetrating peptide as species of intracellular delivery carrier; and a polypeptide as species of type of cargo of an object to be delivered in the reply filed on 2/10/2021.  Since an intracellular delivery carrier comprising a hexapeptide represented by SEQ ID NO: 5 as a cargo and HIV-NC 1st Zinc finger domain represented by SEQ ID NO: 17 as a cell penetrating peptide as the elected species of intracellular delivery carrier is a subgenus, not a species; the Examiner telephoned Applicant's representative, Yun H. Choe, for further species election.  Applicant's representative elected on the phone peptide of instant SEQ ID NO: 9 as species of intracellular delivery carrier on 3/10/2021.
Restriction requirement was deemed proper and made FINAL in the previous office action.  Group 3 is drawn to a method for delivering a cargo into a cell comprising contacting an intracellular delivery carrier with a cell, wherein: the intracellular delivery 

Terminal Disclaimer
6.	The terminal disclaimer filed on 7/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending Application No. 16/346861 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Sequence Non-Compliance
7.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below.  All sequences disclosed in the application must comply with the requirements of 37 C.F.R. 1.821-1.825, not only those recited in the claims.
In the instant case, the Computer Readable Format (CFR) for sequence listing filed on 7/20/2021 is defective.  
All such sequences are relevant for the purposes of building a comprehensive database and properly assessing prior art.  It is therefore essential that all sequences, whether only disclosed or also claimed, be included in the database.
Withdrawn Objections and Rejections
8.	Objection to the drawings is hereby withdrawn in view of Applicant's amendment to the description of the drawings in the specification and Applicant's amendment to the drawings.  
9.	Objection to claim 10 is hereby withdrawn in view of Applicant's amendment to the claim.  
10.	Rejection to claims 8 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (EP 2899199 A1) is hereby withdrawn in view of Applicant's amendment to the claim. 
11.	Rejection to claims 8, 10 and 12 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15 and 17 of co-pending Application No. 16/346861 is hereby withdrawn in view of Applicant's filing of terminal disclaimer on 7/20/2021.  

Maintained/Revised Objections
12.	(Revised due to Applicant's amendment to the specification) The specification is objected to for containing/referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d).  The specification discloses peptide sequence of Formula I on page 3, lines 15-16; page 4, line 9; and many others of instant specification with the sequence identifier SEQ ID NO: 24.  This is inconsistent with the amino acid sequence of SEQ ID NO: 24 in the sequence listing filed on 7/20/2021.  Applicant is required to correct this error.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
13.	(Revised due to Applicant's amendment to the claim) Claim 8 remains objected to for the following minor informality: Applicant is suggested to amend claim 8 as "A method for delivering a cargo into a cell, wherein the method comprises contacting an intracellular delivery carrier with the cell, and wherein the intracellular delivery carrier comprises the cargo conjugated to one end of a cell penetrating peptide consisting of the amino acid sequence represented by Formula I:…".
	Furthermore, claim 8 recites the amino acid sequence of Formula I.  The amino acid sequence is missing the sequence identifier (see 37 CFR 1.821(d)).  Applicant is required to correct this error.
14.	(Revised due to Applicant's amendment to the claim) Claim 12 remains objected to for the following minor informality: Applicant is suggested to amend claim 12 as "…wherein the cell penetrating peptide consists of the amino acid sequence selected from the group consisting of SEQ ID NOs: 17-23". 

Response to Applicant's Arguments
15.	Applicant either fails to address all the minor issues in the specification and claims 8 and 12, or Applicant's amendments to the specification and claim introduce 

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (a) 
Written Description
16.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

17.	(Revised due to Applicant's amendment to the claim) Claims 8 and 10 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level 
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP § 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure, and (d) representative number of samples.
In the instant case, claims 8 and 10 recite a cell penetrating peptide consisting of the amino acid sequence represented by the following Formula I: Cys-Xaa1-Xaa2-Cys-Xaa3-Xaa4-Xaa5-Gly-His-Xaa6-Xaa7-Xaa8-Xaa9-Cys, wherein Xaa1 is an amino acid selected from the group consisting of Ala, Val, Ile, Leu, Met, Phe, Tyr, Trp, Ser, Thr, Asn and Gln; Xaa2 is an amino acid selected from the group consisting of Ala, Val, Ile, Leu, 
The genus of instant claimed cell penetrating peptide is extremely broad, a peptide consisting of the amino acid sequence of instant Formula I includes 653184000 variants. 
The instant specification discloses that peptides of instant SEQ ID NOs: 17-23 as examples of the instant claimed cell penetrating peptide.
The issue at question is whether a person of ordinary skilled in the art would be able to determine what structural feature/amino acid sequence is required for the instant claimed peptide to have the functional characteristics of being a cell penetrating peptide or not.

(a) actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:
In the instant case, the instant specification discloses peptides of instant SEQ ID NOs: 17-23 as examples of the instant claimed cell penetrating peptide.
Furthermore, peptide of instant SEQ ID NO: 9 as an intracellular delivery carrier comprising the peptide of instant SEQ ID NO: 17 as a cell penetrating peptide and a  in the working examples in instant specification.
Taken all these together, other than the limited examples (7 species), the instant specification does not describe a general correlation between structure and function for the claimed genus of peptide to have the functional characteristics of being a cell penetrating peptide.  

(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:
As discussed above, in the instant case, based on the disclosure of instant specification, other than the limited examples, a person of ordinary skilled in the art would not be able to determine a general correlation between structure and function for the claimed genus of peptide to have the functional characteristics of being a cell penetrating peptide.  
With regards to the instant claimed peptide being a cell penetrating peptide, Gaj et al (ACS Chem. Biol., 2014, 9, pages 1662-1667, filed with IDS) teach zinc-fingers are inherently cell-permeable; and they could serve as generalized protein transduction reagents and facilitate direct protein delivery into various mammalian cell types, for example, page 1662, left column, the 2nd paragraph.  However, Gaj et al fail to disclose any variant of zinc-fingers that still maintains such cell-permeable property.  
Furthermore, it is well known in the peptide/protein art that even single amino acid changes or differences in the amino acid sequence of a protein can have dramatic nd paragraph.  Thus, even the substitution or deletion of a single amino acid can have dramatic and unpredictable effects on the function of the protein.  The unpredictability of the effect of amino acid substitution on the function and/or property of peptide/protein is further confirmed and discussed in Yampolsky et al (Genetics, 2005, 170, pages 1459-1472, cited and enclosed in the previous office action).  Yampolsky et al teach even conservative substitution can significantly affect the function of the protein/peptide, for example, page 1465, Table 3.  Although the disclosures of Drumm et al and Yampolsky et al are directed to proteins/peptides other than cell penetrating peptide, they illustrate the 
Therefore, based on the state of art, a person of ordinary skilled in the art would not be able to determine what structural feature is required for the instant claimed peptide to have the functional characteristics of being a cell penetrating peptide.

(d) representative number of samples:
In the instant case, the genus of instant claimed cell penetrating peptide is extremely broad, a peptide consisting of the amino acid sequence of instant Formula includes 653184000 variants.  
And, as discussed in (a) and (b) above, the instant specification discloses peptides of instant SEQ ID NOs: 17-23 as examples of the instant claimed cell penetrating peptide.
Furthermore, peptide of instant SEQ ID NO: 9 as an intracellular delivery carrier comprising the peptide of instant SEQ ID NO: 17 as a cell penetrating peptide and a hexapeptide of instant SEQ ID NO: 5 as a cargo is tested in the working examples in instant specification.
Considering the broadness of the genus of instant claimed peptide, the instant specification fails to provide sufficient examples to describe the entire genus of peptide consisting of the amino acid sequence of instant Formula I as a cell penetrating peptide claimed. 
Taken all these together, considering the state of the art and the disclosure in instant specification, it is deemed that the instant specification fails to provide adequate 

Response to Applicant's Arguments
18.	Applicant argues that "Based on the amendment, the sequence is limited to those presented in claim 8 and thus, reconsideration and withdrawal of the rejection is respectfully requested."
19.	Applicant's arguments have been fully considered but have not been found persuasive.  
In response to Applicant's arguments about instant rejection, the Examiner would like to point out that in the instant case, the genus of a peptide consisting of the amino acid sequence of instant Formula I includes 653184000 variants.  And in the instant case, the instant specification discloses peptides of instant SEQ ID NOs: 17-23 (7 species) as examples of the instant claimed cell penetrating peptide.  And peptide of instant SEQ ID NO: 9 as an intracellular delivery carrier comprising the peptide of instant SEQ ID NO: 17 as a cell penetrating peptide and a hexapeptide of instant SEQ ID NO: 5 as a cargo is tested in the working examples in instant specification.  Therefore, considering the broadness of the genus of instant claimed peptide, the instant specification fails to provide sufficient examples to describe the entire genus of peptide consisting of the amino acid sequence of instant Formula I (653184000 variants) as a cell penetrating peptide claimed.  Furthermore, as stated in Section 17 
Therefore, the rejection is deemed proper and is hereby maintained.

Claim Rejections - 35 U.S.C. § 102(a)(1)
20.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

21.	 Please note, during the search for the elected species, prior art was found for the non-elected species of intracellular delivery carrier.
(Revised due to Applicant's amendment to the claim) Claims 8, 10 and 12 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Llewellyn et al (PLoS Pathog, 2010, 6: e1001167, pages 1-19, cited and enclosed in the previous office action), and as evidenced by the Blast search result for SEQ ID NO: 17 document 
The instant claims 8, 10 and 12 are drawn to a method for delivering a cargo into a cell comprising contacting an intracellular delivery carrier with a cell, wherein: the intracellular delivery carrier in which a cargo to be delivered into a cell is conjugated with an end of a cell penetrating peptide consisting of the amino acid sequence represented by Formula I.
Llewellyn et al, throughout the literature, teach a method for delivering a cargo into a cell, the method comprises contacting the cell with an intracellular delivery carrier comprising YFP fused to one end of the HIV-1 gag protein, for example, page 2, Section "Author Summary"; and page 8, Figure 5A.  It reads on a polypeptide as the elected species of type of cargo of an object to be delivered.  And as evidenced by the Blast search result for SEQ ID NO: 17 document, HIV-1 gag protein comprises the amino acid sequence of instant SEQ ID NO: 17 (amino acids 392-405 of the HIV-1 gag protein).  Therefore, in the broadest reasonable interpretation, the intracellular delivery carrier comprising YFP fused to one end of the HIV-1 gag protein in Llewellyn et al is an intracellular delivery carrier comprising a polypeptide conjugated to one end of a cell penetrating peptide consisting of the amino acid sequence of instant SEQ ID NO: 17.  It reads on SEQ ID NO: 17 as the elected species of cell penetrating peptide.  And the method in Llewellyn et al meets the limitations of instant claims 8, 10 and 12. 
Since the reference teaches all the limitations of instant claims 8, 10 and 12; the reference anticipates instant claims 8, 10 and 12.

Response to Applicant's Arguments
22.	Applicant argues that the present invention is not anticipated by Llewellyn et al., or blast result disclosing amino acid sequence embraced by Formula 1, not having a cargo conjugated to a cell penetrating peptide consisting of the amino acid sequence represented by Formula 1.
23.	Applicant's arguments have been fully considered but have not been found persuasive.  
In response to Applicant's arguments about instant rejection, the Examiner would like to point out that in the instant case, as stated in Section 21 above, HIV-1 gag protein comprises the amino acid sequence of instant SEQ ID NO: 17 (amino acids 392-405 of the HIV-1 gag protein).  Therefore, in the broadest reasonable interpretation, the intracellular delivery carrier comprising YFP fused to one end of the HIV-1 gag protein in Llewellyn et al is an intracellular delivery carrier comprising a polypeptide conjugated to one end of a cell penetrating peptide consisting of the amino acid sequence of instant SEQ ID NO: 17.  Therefore, the method in Llewellyn et al meets the limitations of instant claims 8, 10 and 12.  The rejection is deemed proper and is hereby maintained.

Claim Rejections - 35 U.S.C. § 103
24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  

25.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

26.	Please note: during the search for the elected species, prior art was found for the non-elected species of intracellular delivery carrier.
Claims 8, 10 and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Bampi et al (The Journal of Biological Chemistry, 2006, 281, pages 11736-11743, cited and enclosed in the previous office action) in view of Gaj et al (ACS Chem. Biol., 2014, 9, pages 1662-1667, filed with IDS).
The instant claims 8, 10 and 12 are drawn to a method for delivering a cargo into a cell comprising contacting an intracellular delivery carrier with a cell, wherein: the intracellular delivery carrier in which a cargo to be delivered into a cell is conjugated with an end of a cell penetrating peptide consisting of the amino acid sequence represented by Formula I.
Bampi et al teach the amino acid sequence CFNCGKEGHTARNC (identical to the peptide of instant SEQ ID NO: 17) and the amino acid sequence CWKCGKEGH nd paragraph in Section "Protein Expression and Purification".  It meets the structural limitations of the cell penetrating peptide in the intracellular delivery carrier recited in instant claims 8 and 12.   
The difference between the reference and instant claims 8, 10 and 12 is that the reference does not explicitly teach applying the zinc finger domains of HIV-1 NC protein as a cell penetrating peptide for delivering cargo into a cell; and a polypeptide as the elected species of type of cargo of an object to be delivered.
However, Gaj et al teach zinc-fingers are inherently cell-permeable; and they could serve as generalized protein transduction reagents and facilitate direct protein/peptide delivery into various mammalian cell types, for example, page 1662, left column, the 2nd paragraph.  Gaj et al further teach a method for delivering a peptide/protein into a cell, the method comprises contacting the cell with an intracellular delivery carrier comprising a polypeptide such as GFP or luciferase fused to the C-terminal end of the zinc-finger domain, for example, Figures 2-4.  It reads on a polypeptide as the elected species of type of cargo of an object to be delivered.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Bampi et al and Gaj et al to develop a method for delivering a peptide/protein into a cell, the method comprises contacting the cell with an intracellular delivery carrier comprising a polypeptide fuse to the C-terminal end of the zinc-finger domain, wherein the zinc-finger domain consists of the amino acid sequence CFNCGKEGHTARNC (identical to the peptide of instant SEQ ID NO: 17) or the amino acid sequence CWKCGKEGHQMKDC (identical to the peptide of instant SEQ ID NO: 
One of ordinary skilled in the art would have been motivated to combine the teachings of Bampi et al and Gaj et al to develop a method for delivering a peptide/protein into a cell, the method comprises contacting the cell with an intracellular delivery carrier comprising a polypeptide fuse to the C-terminal end of the zinc-finger domain, wherein the zinc-finger domain consists of the amino acid sequence CFNCGKEGHTARNC (identical to the peptide of instant SEQ ID NO: 17) or the amino acid sequence CWKCGKEGHQMKDC (identical to the peptide of instant SEQ ID NO: 18) or both, because Gaj et al teach zinc-fingers are inherently cell-permeable; and they could serve as generalized protein transduction reagents and facilitate direct protein/peptide delivery into various mammalian cell types.
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Bampi et al and Gaj et al to develop a method for delivering a peptide/protein into a cell, the method comprises contacting the cell with an intracellular delivery carrier comprising a polypeptide fuse to the C-terminal end of the zinc-finger domain, wherein the zinc-finger domain consists of the amino acid sequence CFNCGKEGHTARNC (identical to the peptide of instant SEQ ID NO: 17) or the amino acid sequence CWKCGKEGHQMKDC (identical to the peptide of instant SEQ ID NO: 18) or both.  

27.	Please note: during the search for the elected species, prior art was found for the non-elected species of cell penetrating peptide.
(Revised due to Applicant's amendment to the claim) Claims 8, 10 and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Omichinski et al (FEBS LETTERS, 1991, 292, pages 25-30, cited and enclosed in the previous office action) in view of Gaj et al (ACS Chem. Biol., 2014, 9, pages 1662-1667, filed with IDS) and Mira et al (US 2006/0276392 A1, cited and enclosed in the previous office action).
The instant claims 8, 10 and 12 are drawn to a method for delivering a cargo into a cell comprising contacting an intracellular delivery carrier with a cell, wherein: the intracellular delivery carrier in which a cargo to be delivered into a cell is conjugated with an end of a cell penetrating peptide consisting of the amino acid sequence represented by Formula I.
Omichinski et al, throughout the literature, teach a 39-residue peptide (p7-DF) that consists of the amino acid sequence VKCFNCGKEGHTARNCRAPRKKGCWKCG KEGHQMKDCTE and contains the two zinc binding domains of the p7 nucleocapsid protein, for example, Abstract; and page 26, Figure 1A.  
The difference between the reference and instant claims 8, 10 and 12 is that the reference does not explicitly teach applying the 39-residue peptide (p7-DF) containing the two zinc binding domains of the p7 nucleocapsid protein as a cell penetrating peptide for delivering cargo into a cell; a polypeptide as the elected species of type of cargo of an object to be delivered; and the limitations of instant claims 8-12.
However, Gaj et al teach zinc-fingers are inherently cell-permeable; and they could serve as generalized protein transduction reagents and facilitate direct protein/peptide delivery into various mammalian cell types, for example, page 1662, left column, the 2nd paragraph.  Gaj et al further teach a method for delivering a 
Furthermore, Mira et al, throughout the patent, teach peptide consisting of the amino acid sequence EEMQRR (SEQ ID NO: 2) as neuronal exocytosis inhibitor for the treatment of facial wrinkles and asymmetry and pathological neuronal exocytosis-mediated pathological disorders and alterations, for example, Abstract; page 2, paragraph [0021]; page 5, Example 1; page 7, SEQ ID NO: 2; and claim 21.  
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Omichinski et al, Gaj et al and Mira et al to develop a method for delivering neuronal exocytosis inhibitor consisting of the amino acid sequence EEMQRR into a cell, the method comprises contacting the cell with an intracellular delivery carrier consisting of such neuronal exocytosis inhibitor fused to the C-terminal end of the zinc-finger domain consisting of the amino acid sequence VKCFNCGKEGH TARNCRAPRKKGCWKCGKEGHQMKDCTE.  The intracellular delivery carrier developed from the combined teachings of Omichinski et al, Gaj et al and Mira et al 
One of ordinary skilled in the art would have been motivated to combine the teachings of Omichinski et al, Gaj et al and Mira et al to develop a method for delivering neuronal exocytosis inhibitor consisting of the amino acid sequence EEMQRR into a cell, the method comprises contacting the cell with an intracellular delivery carrier consisting of such neuronal exocytosis inhibitor fused to the C-terminal end of the zinc-finger domain consisting of the amino acid sequence VKCFNCGKEGHTARNCRAPR KKGCWKCGKEGHQMKDCTE, because Gaj et al teach zinc-fingers are inherently cell-permeable; and they could serve as generalized protein transduction reagents and facilitate direct protein/peptide delivery into various mammalian cell types.  Gaj et al further teach a method for delivering a peptide/protein into a cell, the method comprises contacting the cell with an intracellular delivery carrier comprising a polypeptide such as GFP or luciferase fused to the C-terminal end of the zinc-finger domain.  Therefore, in view of the combined teachings of Omichinski et al and Gaj et al, it would have been obvious to one of ordinary skilled in the art to develop a method for delivering a peptide/protein into a cell, the method comprises contacting the cell with an intracellular delivery carrier comprising a peptide/protein fuse to the C-terminal end of the zinc-finger domain consisting of the amino acid sequence VKCFNCGKEGHTARNCRAPRKKGC WKCGKEGHQMKDCTE.  And Mira et al teach peptide consisting of the amino acid sequence EEMQRR (SEQ ID NO: 2) as neuronal exocytosis inhibitor for the treatment of facial wrinkles and asymmetry and pathological neuronal exocytosis-mediated pathological disorders and alterations.


Response to Applicant's Arguments
28.	Applicant argues that "Bampi et al. only teaches the amino acid sequence SEQ ID NOs: 17 and 18 as zinc finger domains of HIV-1 NC protein…Bampi et al. does not explicitly teach applying the zinc finger domains of HIV-1 NC protein as a cell penetrating peptide for delivering cargo into a cell; and a polypeptide as the elected species of type of cargo of an object to be delivered."; "Omichinski et al, does not explicitly teach applying the 39-residue peptide (p7-DF) containing the two zinc binding domains of the p7 nucleocapsid protein as a cell penetrating peptide for delivering cargo into a cell; and a polypeptide as the elected species of type of cargo of an object to be delivered."; and "Therefore, neither of Bampi et al. or Omichinski et al teaches or motivated to conjugate any peptide with the cell-penetrating peptide, but only contains a specific zinc finger domain or zinc binding domain."  Applicant further argues that "the Examiner stretched the teachings of Gaj et al. too far to generalize the teaching. It is rather that teachings of cited references are not teaching general cell penetrating peptide to be applied to a delivery of any cargo."

In response to Applicant's arguments about these rejections, the Examiner understands that none of the cited references individually teaches and/or anticipates the method recited in instant claims 8, 10 and 12.  However, the Examiner would like to point out that instant claims 8, 10 and 12 are rejected under 35 U.S.C. 103 (obviousness type).  The rejection is based on either the combined teachings of Bampi et al and Gaj et al or the combined teachings of Omichinski et al, Gaj et al and Mira et al; therefore, it is not necessary for each of the cited reference to teach all the limitations of instant claims.  
In response to Applicant's arguments that neither of Bampi et al or Omichinski et al teach or motivated to conjugate any peptide with the cell-penetrating peptide, in the instant case, as stated in Sections 26 and 27 above, Gaj et al explicitly teach zinc-fingers are inherently cell-permeable; and they could serve as generalized protein transduction reagents and facilitate direct protein/peptide delivery into various mammalian cell types.  Gaj et al further teach a method for delivering a peptide/protein into a cell, the method comprises contacting the cell with an intracellular delivery carrier comprising a polypeptide such as GFP or luciferase fused to the C-terminal end of the zinc-finger domain.  Therefore, in view of the teachings of Gaj et al as a whole, one of ordinary skilled in the art would have been motivated to apply the zinc-finger domains taught in either Bampi et al or Omichinski et al as a cell penetrating peptide and develop the method recited in instant claims 8, 10 and 12. 
In response to Applicant's arguments that the Examiner stretched the teachings 
Taken all these together, these rejections are deemed proper and are hereby maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658